Opinion by
Judge Barry,
Dr. Alan Kushner, the appellant, appeals an order of the Court of Common Pleas of Montgomery County, *209which affirmed the decision of the Zoning Hearing Board of Lower Merion Township, which had denied appellants application for a special exception and/or variance. The Board also rejected appellants constitutional challenge to the applicable section of the Townships Zoning Ordinance.
Appellant presents to this Court the same arguments that he presented to the common pleas court. As those questions were ably disposed of in the opinion of the Honorable Anita Brody, we will affirm on the basis of the discussion contained therein. Kushner v. Zoning Hearing Board of Lower Merion Township, 39 Pa. D. & C. 3d 271 (1985).
Order
Now, June 16, 1986, the May 25, 1985 order of the Court of Common Pleas of Montgomery County, at No. 84-11390, is affirmed.